UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6587



TONY A. HAWKINS,

                                               Petitioner - Appellant,

          versus


SIDNEY HARKLEROAD,

                                                Respondent - Appellee,

          and


DEAN R. WALKER, Superintendent,

                                                            Respondent.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen, Chief
District Judge. (CA-01-161-5-2-MU)


Submitted:   August 14, 2003                 Decided:   August 21, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tony A. Hawkins, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Tony A. Hawkins seeks to appeal the district court’s order

granting Respondent’s motion for summary judgment and dismissing

his petition filed under 28 U.S.C. § 2254 (2000). An appeal may not

be taken from the final order in a habeas corpus proceeding unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000).                 When, as here, a district court

dismisses      a    §   2254   petition   solely    on   procedural        grounds,   a

certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”           Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).              We have independently reviewed the

record   and       conclude    that   Hawkins     has   not   made   the    requisite

showing.       See Miller-El v. Cockrell, 537 U.S. 322,               , 123 S. Ct.

1029, 1039 (2003).             Accordingly, we deny Hawkins’ motion for

appointment of counsel, deny a certificate of appealability, and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal     contentions     are    adequately    presented      in   the




                                           3
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    4